The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The restriction of 11/6/2014 is incorporated by reference here and made final. Claim 94 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2015.
The response of the applicant has been read and given careful consideration. Responses to the arguments of the applicant are presented after the first rejection to which they are directed.  The 3 month suspension requested by the applicant on 10/20/2020 has expired.  The applicant has not amended the claims or made any submissions between the RCE of 10/20/2020 and the issuance of this action . 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 5,12,13,16-22,24, 28 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hull et al. 4575330, in view of Fudim 4752498, O’Sullivan 4100141 and Heiart 3060026.


    PNG
    media_image1.png
    300
    341
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    354
    338
    media_image2.png
    Greyscale


Fudim 4752498 teaches stereolithography where the mask which is in contact with the liquid photopolymer (abstract).  The use of a mask (15) which includes a plate/substrate (13) and a coating (23) is disclosed. The plate can be a rigid material of glass or the like with a coating (23) or a film of the material (23) (5/9-36).  The coating/film (23) can be any material which leaves the irradiated photopolymer capable of further crosslinking and to which the cured photopolymer does not adhere, such as Teflon (a fluorinated/perfluorinated polyethylene 

    PNG
    media_image3.png
    280
    419
    media_image3.png
    Greyscale


O’Sullivan 4100141 is US patent 4100141 and this reference teaches the use of various free radical polymerizable monomers, a photoinitiator and polymerization inhibitor/stabilizer. (col 1). These include acrylates, including diacrylates (col 1).  The use of aromatic monomers including styrene and other vinyl monomers is disclosed (4/25-45 and examples).  Useful initiators are disclosed (4/46-58). The use of binders is disclosed 
Heiart 3060026 establishes that addition polymerization reactions are inhibited by oxygen and known methods requires a high intensity exposure or exposure in the vacuum printing frame (1/26-32).  The use of a removable cover sheet having a low oxygen permeability, which is held in contact with the photopolymer reduces the need for high intensity exposure (2/53-60).  The monomers are free radical initiated and include ethylenically unsaturated monomer such as acrylates (4/56-5/33).  Useful initiators for free radical addition polymerization are disclosed including anthraquinone, benzyl, benzoin ethers and the like (5/34-60).   Useful thermal polymerization inhibitors are disclosed (5/60-71). UV exposure sources are disclosed including carbon arc, mercury vapor, argon glow and the like (7/31-50).   The cover sheet can be any material known to permit the passage of exposure light and retard or prevent the passage of oxygen. These can be transparent films rigid materials, (such as glass), or paper.  The cover sheet may be used to transfer information (as a mask) to the desired image (8/29-56). Due to the reduced amount of oxygen in contact with the surface of the photopolymerizable layer, the exposure time is reduced and the photopolymerizable element has increased speed, sensitivity, contrast and reduced reciprocity law failure (15/43-57). 
It would have been obvious to one skilled in the art to modify the process associated with figure 5 of Hull et al. 4575330 by using a mask with a Teflon release film/surface (23) such as that taught by Fudim 4752498 which is then  placed in contact with the photopolymer surface which has the benefit of acting as a physical barrier preventing oxygen contact with the photopolymer solution surface (without sticking to the cured photopolymer due to the release layer), preventing deformation shrinkage and maintaining crosslinkability between successive layers formed by exposure noting that Hull et al. 4575330 specifically describes the use of acrylate monomers and the compositions described in US patent 4100141 is disclosed (7/18-25), which are evidenced to be free radically polymerizable monomers, such as acrylates and it is old and well known to suffer from inhibition of polymerization due to oxygen in the air as evidenced in Heiart 3060026 who teach the use of glass substrates and masks as cover layers to prevent oxygen from contacting free radically photopolymerizable layer.
Further, it would have been obvious to one skilled in the art to modify the combination of  Hull et al. 4575330, Fudim 4752498, O’Sullivan 4100141 and  Heiart 3060026 discussed above by using the compositions disclosed by O’Sullivan 4100141, which include thermal polymerization inhibitors based upon the direction to this reference in Hull et al. 4575330. 


In response to the arguments of 10/20/2021, the rejection clearly articulates that it would have been obvious to one skilled in the art to modify the process associated with figure 5 of Hull et al. 4575330 by using a mask with a Teflon release film/surface (23) such as that taught by Fudim 4752498 which is then  placed in contact with the photopolymer surface which has the benefit of acting as a physical barrier preventing oxygen contact with the photopolymer solution surface (without sticking to the cured photopolymer due to the release layer) thereby improving crosslinking between irradiated layers noting that Hull et al. 4575330.   The presence uninhibited and will be more dense.  The inhibition of the polymerization by oxygen is clearly undesirable as evidenced in Heiart 3060026 and Fudim 4752498 clearly establishes that the contact of the mask with the photopolymer excludes oxygen.  This exclusion of oxygen by the photomask during and between the successive exposures which result in multiple polymerized layers results in a substantial absence of oxygen or other inhibitors at the interface between these successively exposed layers. The inhibition by oxygen slows/inhibits the polymerization by the exposure by competing with the photopolymer for the free radical of the excited photoinitiator.  The oxygen does not react with the photopolymer to destroy the reactive site.  Fudim 4752498 and Hull et al. 4575330 clearly relate to a stereolithographic processes (notes the position of the light source, photomask and photopolymer solution in the containers in the stereolithographic figures), so the similarity in the processes and the fact they are within the same field of endeavor does provide a reasonable expectation of success to one skilled in the art. 
Hull  figure 5							Fudim figure 1

    PNG
    media_image1.png
    300
    341
    media_image1.png
    Greyscale
                    
    PNG
    media_image3.png
    280
    419
    media_image3.png
    Greyscale



 page 15 of the response of 10/20/2020  that there is no motivation or reasonable expectation of success.  The examiner disagrees, having pointed to specific teachings in the references for the motivation and the fact that Hull and Fudim are both in the sterolithographic art and the secondary references are in analogous arts.  The analogous art of the references, particularly Hull and Fudim, which are within the same stereolithographic art using masks for the exposure of the liquid photopolymer provide a reasonable expectation of success. 
The elevator described in the context of claim 5 on page 16 of the arguments of 10/20/2020 by the applicant is clearly shown in figure 1 of Hull as element (29) and the attached structure for raising and lowering. 
With respect to the release coating arguments on pages 16-19 of 10/20/2020 , the crosslinking of the photopolymer with the Telfon layer of the mask is prevented due to the nature of Teflon as a non-stick surface (it is used to make non-stick cooking pans).  Oxygen in the air is excluded between the Teflon coated mask surface by the submersion/contact of the mask surface and the photopolymer liquid and there is ample motivation to do that in Fudim and Hiert and that this preserves the crosslinkability.  Fudim teaches:
   Col 3							     Cols 5-6

    PNG
    media_image4.png
    47
    252
    media_image4.png
    Greyscale
            
    PNG
    media_image5.png
    49
    261
    media_image5.png
    Greyscale

                                                                  
    PNG
    media_image6.png
    111
    238
    media_image6.png
    Greyscale




    PNG
    media_image1.png
    300
    341
    media_image1.png
    Greyscale

The applicant argues that there is no teaching in Fudim concerning the release coating (23) releasing form the photopolymer surface.  The examiner points out that it is a material to which the photopolymer does not adhere and to the Teflon being described as the coating (23) the cued photopolymer being described as being “slid off the substrate”  (see reproduced text below).  This is a fair teaching of coating 23 being a release coating. 

    PNG
    media_image7.png
    283
    294
    media_image7.png
    Greyscale

 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues on page 19 of the response of 10/20/2020 that Fudim describes Hull as complex and time consuming and subject to distortion at the open, uncovered surface at 1/38-46.  The examiner points out that the distortion can be corrected by contacting the mask plate with the surface of the photopolymer to exclude air/oxygen as discussed in Fudim at 3/30-32.  Fudum teaches each exposure to forming thicker layers than those of Hull, but teaches the addition of additional layers by removing the mask plate, adding more photopolymer and replacing the same or a different mask plate which increases the thickness of the object (4/1-6).  The elevated stage (29) of Hull allows more polymer to be added without removing the mask by simply lowering the platform.  These teachings are entirely congruent.  Fudim seems to have more of an issue with the thickness of liquid photopolymer exposure with each exposure.  The applicant argues on page 20 of the 10/20/2020 response that Fudim teaches previously prepared objects can be stacked and bonded together when they have been in contact with a substrate surface (23,23’) that does not prevent further crosslinking by further curing, but admits that Fudim teaches that blocking oxygen allows slices to adhere together.   The applicant’s argument fails to appreciate that the bonding of subsequent slices is a crosslinking (linking/bonding the two separate pieces across the interface between them). The exclusion of oxygen by the mask plate with the coating (23) prevents the shrinkage distortion caused by the  page 21 of the 10/20/2020 response as important to Fudim suggest that the formation of additional layers by adding more photopolymer which covers the interface with more liquid photopolymer (displacing oxygen) discussed at 4/1-6 is preferable to the stacking of objects and further curing them.  The use of the mask and coating (23) serves as a physical barrier to oxygen while in place during the exposure and until the object to ready to be removed and the combination of the mask and coating (23) is clearly taught as preserving the crosslinkability/reactivity of the photopolymer.   The applicant argues on page 22 of the response of 10/20/2020 that the coating (23) does not prevent oxygen form contacting the surface.  Figure 1 of Fudim 
    PNG
    media_image3.png
    280
    419
    media_image3.png
    Greyscale
clearly shows the coating 23 on the bottom of the plate (13) and extending below the surface of the photopolymer and the text at 3/30-32, clearly describes the plate (13) covering the top surface of the photopolymer so that no air is entrapped.  It seems clear form the teachings that layer (23) in combination with the mask (13) acts as a physical barrier ensuring no oxygen containing air is entrapped between the surface 
On page 22 of the response of 10/20/2020, the applicant argues that even if one accepts the teachings of the mask plate (13) as preventing oxygen/air from contacting the photopolymer surface, there is no motivation to modify Hull by doing this.  The examiner disagrees, pointing out that the open/uncovered/unprotected irradiated surfaces of Hull are described in Fudim as resulting in shrinkage distortion at 1/38-46 and preventing or reducing air/oxygen contact with uncured photopolymer is described throughout Fudim (3/30-32, 6/2-4).  Further, given the similarity in the apparatus of figure 5 of Hull and figure 1 of Fudim. There is a reasonable

    PNG
    media_image1.png
    300
    341
    media_image1.png
    Greyscale
                    
    PNG
    media_image3.png
    280
    419
    media_image3.png
    Greyscale

expectation of realizing the benefits described in Fudim due to preventing oxygen/air contact with the liquid photopolymer surface using the mask plate (13) with the release coating (23) in contact with the liquid photopolymer given that these two references are both within the stereolithography art.  The layer (23) is of a non-stick materials such as Teflon and is taught as not crosslinking/reacting with the photopolymer, so the sticking of the photopolymer to the mask argued on page 23 of the 10/20/2020 response.  Hull does not describe the apparatus of figure 5 as being operated in an inert atmosphere.  Oxygen present in air would be incorporated into or trapped within the crosslinked surface of the cured photopolymer in the apparatus of Hull and would slow/reduce crosslinking to the subsequently formed layer due to its ability to inhibit the 
	The applicant argues on page 23 of the 10/20/2020 that without oxygen inhibition, there will be more curing and less crosslinkability.  Fudim clearly teaches the exclusion of oxygen and that oxygen inhibits crosslinking and using the mask (13) having a layer (23) which does not react/crosslink/adhere with the photopolymer in contact with the photopolymer surface so that no air is trapped between the mask/layer and the photopolymer surface to inhibit crosslinking then or later (3/30-32). This will result in more crosslinking during the exposure except at the interface with layer (23) as this is not crosslinkable/reactive with the photopolymer (the bottom surface of the mask is described as being one which the polymerized photopolymer will not adhere to (2/50-57). The presence of the mask (13) and layer (23) prevent oxygen in the air from being entrapped during polymerization and slowing later crosslinking and as the photopolymer does not react/crosslink/adhere to the layer (23) the crosslinking sites at the photopolymer/layer(23) interface are preserved for future crosslinking having nothing the crosslink with  (2/50-57,2/64-68,3/41-45,4/7-10,5/37-48), noting that layer (23) is described as non-adherent with the cured photopolymer (therefore no crosslinking occurs between them) at 5/37-40.   
	On pages 23-24 of the 10/20/2020 response the applicant argues that Fudim teaches sliding the mask off the object, not lifting it off and asserts that if it were used in the apparatus of Hull, it would evidence sticking when the elevator is lowered.   The examiner disagrees, pointing to the clearly description of the cured photopolymer not adhering to the lower surface of the mask (or layer 23).  This clearly undercuts the argued sticking.  It is unclear why Fudim chose to 
	On page 24-29 of the 10/20/2020 response that applicant again assets that Fudim does not teach that the plate (13) being in contact with liquid (11) prevents oxygen which inhibits polymerization/crosslinking form being in contact with the photopolymer surface.  The examiner disagrees, pointing to the description of oxygen and a crosslinking inhibitor at 6/2-4 and the plate (13) covering the top surface of the photopolymer (11) so that “no air is entrapped between the plate and the top surface of the photopolymer” at 3/30-32.  As it is well known that oxygen is a component of air, it is clear to one skilled in the art that the plate (13) and layer (23) held so that no air is entrained between the surface of the mask/layer and the liquid photopolymer prevents oxygen in the air, which inhibits polymerization, from being entrapped between the mask/layer interface with the liquid photopolymer.  While it may be a flat surface appropriate for joining layers which are staked upon each other, additional layers can be formed by removing the mask and adding more liquid photopolymer as discussed at 4/1-6, which is similar to the process taught with respect to figurer 5 of Hull, by where the mask need not be removed as the elevator platform (29) is lowered to submerge the cured photopolymer.  Modifying the process taught with respect to figure 5 of Hull by using the mask (13) with the release layer (23) taught by Fudim would allow the lowering of the polymerized structure below the level of the liquid photopolymer so that it covers the cured photopolymer structure without needing to remove the mask, replace it and realign it, possibly introducing misalignment.  This is supported by the teachings throughout Fudim that the cured photopolymer does not adhere or stick to the lower surface of the mask (13) or the layer (23).   As discussed above, it is not clear why Fudim has chosen to describe the separation as “sliding”, but there is clear motivation to use the mask/layer .

Claims 5,12,13,16-22,24-28 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamura et al. 6036910, in view of Hull et al. 4575330, Fudim 4752498 and  Heiart 3060026.
Tamura et al. 6036910 teaches a composition including carbon black, and a light curable urethane acrylate composition which is exposed using a stereolithographic apparatus using the 354 and 365 nm output of an Argon ion laser (10/13-58). 
It would have been obvious to one skilled in the art to modify the process Tamura et al. 6036910 by using a proximity masking exposure apparatus and process taught with respect to figure 5 of Hull et al. 4575330 rather than direct writing by scanning the laser beam, based upon the equivalence and with a reasonable expectation of reducing exposure time form since scanning movement of the beam would not be required and by using a contact mask with a release film/surface (23) such as that taught by Fudim 4752498 which has the benefit of preventing oxygen inhibition, which inhibits crosslinking of acrylates at the photopolymer solution surface and maintaining the crosslinking ability between irradiated layers of acrylate photopolymers as evidenced by Heiart 3060026 and stepwise moving the mask and elevator between exposures as discussed by Hull et al. 4575330 at 6/36-42 as this is old and well known in the art. 

As no specific arguments are advanced beyond those addressed above, the examiner relies upon the response above without further comment. The examiner notes that photopolymer of Tamura et al. contains acrylates as do the photopolymers of Heiart 3060026. 

Claims 5,12,13,16-22,24-28,92-93 and 95-96 are rejected under pre-AIA  35 U.S.C. 102(b) as being fully anticipated by Fang et al. WO 2009/042671, in view of Hull et al. 4575330, Fudim 4752498 and  Heiart 3060026.
Fang et al. WO 2009/042671 teaches the stereolithographic process where the substrate is placed upon vertical stage which is adjusted until the surface is covered with liquid monomer, this is exposed using the LCD projector and UV light, the stages is lowered to provide a fresh layer of monomer and this is repeated until the final object is formed (300 layers disclosed).  The sample is then rinsed in ethanol and dried with super critical carbon dioxide if necessary.  [00177-00192]. The use of this process with a composition including polyethylene glycol diacrylate (PEGDA), irgacure 819 and Sudan I which is added to control vertical resolution [00260-00273]. The formation of microcapillaries is shown in figures 6, 62C & D, 64A-D,71B and 78B &C.  The formation of arrays of capillaries with wall thicknesses of 1- 20 microns and a density of capillaries of 50-150/mm2 is disclosed [0020]. The formation of a pore network with 
It would have been obvious to one skilled in the art to modify the process Fang et al. WO 2009/042671 by using a proximity masking exposure apparatus and exposure process taught with respect to figure 5 of Hull et al. 4575330 rather than projection printing based upon their clear functional equivalence and by using a contact mask with a release film/surface (23) such as that taught by Fudim 4752498 which has the benefit of preventing oxygen inhibition, which inhibits crosslinking of acrylates at the photopolymer solution surface and maintaining the crosslinking ability between irradiated layers of acrylate photopolymers as evidenced by Heiart 3060026 and stepwise moving the elevator (29) and the mask between exposures as discussed by Hull et al. 4575330 at 6/36-42 as this is old and well known in the art. 
Further, it would have been obvious to provide any useful patterns within the resolution of the exposure process and with improved adhesion between the layers based upon the teachings of Fudim 4752498.  Further, it would have been obvious to use the process to form porous articles based upon the direction in Fudim 4752498 at (6/41-45) and Fang et al. 
The examiner relies upon the response above, noting that the rejection relies upon the combination of Hull et al. 4575330, Fudim 4752498 and Heiart 3060026 with the primary reference, which establishes the issue of oxygen inhibition is relevant to the diacrylate materials of Fang et al. WO 2009/042671 and how the prior art has dealt with this in the past by providing an oxygen barrier.  
As no specific arguments are advanced beyond those addressed above, the examiner relies upon the response above without further comment.

Claims 5-13,16-24,28-29,32,33,35,36,38-39,92-93 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurokawa et al. JP 57-128301, in view of  Hull et al. 4575330, Fudim 4752498 and  Heiart 3060026.
Kurokawa et al. JP 57-128301 teaches with respect to figures 1-4, a mask (13) which is placed over the container (14) of the monomer (11), the substrate (15) is moved downward in the monomer solution via rod (16) during the exposure to form rod bodies (12) of the desired length.  This is then placed is a container having low refractive index monomer (18) and the result thermally polymerized to form graded index rods with a refractive index as shown in figure 9 (see abstracts and underlying text).  In example 1, a mixture of methyl methacrylate (monomer), N,N-bisacrylamide (crosslinking monomer) and benzoisoethyl ether (photoinitiator) are exposed to UV light produced by  500 W mercury lamp through a glass mask with a pattern of 0.4 mm diameter circles corresponding to figure 10 while the platform was being lowered at 1 mm/min for a period of 7 minutes.  The remaining monomer (11) was removed and a fluorinated alkyl methacrylate with AIBN was used as the low refractive index monomer.  The result was removed from the substrate and polished on both sides.  (see notes from spot oral translation on page 3 of the document). 
It would have been obvious to one skilled in the art to modify the process associated with figure 1 and example 1 of Kurokawa et al. JP 57-128301 by using a contact mask with a release film/surface (23) such as that taught by Fudim 4752498 which has the benefit of preventing oxygen inhibition, which inhibits crosslinking of acrylates at the photopolymer solution surface and maintaining the crosslinking ability between irradiated layers as evidenced by Heiart 3060026 and stepwise moving the elevator (29) and mask between exposures as discussed by Hull et al. 4575330 at 6/36-42 as this is old and well known in the art.   Further, it would have 
The examiner relies upon the response above, noting that the rejection relies upon the combination of Hull et al. 4575330, Fudim 4752498 and Heiart 3060026 with the primary reference, which establishes the issue of oxygen inhibition is relevant to the acrylate materials of Kurokawa et al. JP 57-128301 and how the prior art has dealt with this in the past by providing an oxygen barrier.  
As no specific arguments are advanced beyond those addressed above, the examiner relies upon the response above without further comment.

Claims 5-13,16-24,28-29,32,33,35,36-44,92-93 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurokawa et al. JP 59-223403, in view of  Hull et al. 4575330, Fudim 4752498 and  Heiart 3060026.
Kurokawa et al. JP 59-223403 teaches with respect to figure 1, a mask (1) which is placed over the container (4) of the monomer (5), the substrate (2) is moved downward in the monomer solution via rod (3) during the exposure to from cladding regions (8) of the desired length with unpolymerized regions (7).  This is then placed is a container having high refractive index monomer and the result polymerized to form graded index rods and both surfaces are polished (abstracts and underlying text).  In example 1, a liquid solution of methyl methacrylate monomer, poly(methyl methacylate) and benzoisoethyl ether was placed in the apparatus of figure 1.  A transparent glass mask with a 10 x 10 array of 100 micron opaque circles was used (similar to that used in figure 3(a)) to mask the UV exposure form the 100W mercury lamp.  The result was cut from the substrate and the regions (7) filled with phenyl methacrylate and cured to 
It would have been obvious to one skilled in the art to modify the process associated with figure 1 and example 1 of Kurokawa et al. JP 59-223403 by using a contact mask with a release film/surface (23) such as that taught by Fudim 4752498 which has the benefit of preventing oxygen inhibition, which inhibits crosslinking of acrylates at the photopolymer solution surface and maintaining the crosslinking ability between irradiated layers as evidenced by Heiart 3060026 and stepwise moving the elevator and mask between exposures as discussed by Hull et al. 4575330 at 6/36-42 as this is old and well known in the art. Further, it would have been obvious to wash the intermediate article with solvent as taught by Hull et al. 4575330 prior to providing the different monomer in the second step.  
As no specific arguments are advanced beyond those addressed above, the examiner relies upon the response above without further comment.

Claims 5-13,16-29,32,33,35,36-44, 92-93 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurokawa et al. JP 59-223403, in view of  Hull et al. 4575330, Fudim 4752498 and  Heiart 3060026, further in view of Sasho JP 2009-003379, Kurokawa et al. JP 57-128301, Izumitani et al. 20040218851 and Tamura et al. 6036910. 
Sasho JP 2009-003379 teaches providing black polymeric resins between optical fibers in a plastic fiber optic plate formed of polymeric resins pigmented with carbon black (abstract and [0014]).
Izumitani et al. 20040218851 teaches the preparation of a plastic optical fiber by forming a carbon black pigmented UV curable epoxy acrylate [0054]. 

As no specific arguments are advanced beyond those addressed above, the examiner relies upon the response above without further comment.

Claims 5-13,16-44, 92-93 and 95-96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurokawa et al. JP 59-223403, in view of  Hull et al. 4575330, Fudim 4752498, Heiart 3060026, Sasho JP 2009-003379, Kurokawa et al. JP 57-128301, Izumitani et al. 20040218851 and Tamura et al. 6036910, further in view of Sauerhoefer 5482659, Ueda et al. WO 2008/0115057, Fang et al. WO 2009/042671  or Heard 5716556.
Heard 5716556 teaches the use of a vacuum to fill a patterned substrate (waveguide) with a monomer and benzoyl peroxide (thermal initiator) using capillary action as well and the monomer is polymerized by heating in an oven at 85 degrees C for 6 hours (6/28-64). 
Ueda et al. WO 2008/0115057 teaches with respect to figure 1a, an apparatus including a stage where the photosensitive composition is exposed through a mask with light rays in the desired pattern, the stage is lower to provide a new thin layer of photopolymer and the exposure repeated, these steps are repeated until the object is formed.  The object can then be washed in 
Sauerhoefer 5482659 teaches the exposure using a computer controlled direct write system to successively expose layers of SL5170 liquid photopolymer located above the previous exposed layer where the stage moves in the z direction (see figure 1 and associated text).  After the exposure the liquid resin was drained and the structure rinsed with isopropanol and then submerged in an ultrasonicating bath containing isopropanol (4/1-40 and 3/46-57).
It would have been obvious to modify the processes rendered obvious by the combination of Kurokawa et al. JP 59-223403, in view of  Hull et al. 4575330, Fudim 4752498 and  Heiart 3060026 pages by washing the structured photonic crystal with alcoholic or ketonic solvents as taught by Ueda et al. WO 2008/0115057, using an ultrasonicating bath during the washing process as taught by Sauerhoefer 5482659, to use the spacing or processing disclosed by Fang et al. WO 2009/042671 and/or using a vacuum to fill the photonic crystal using vacuum and capillary action as it known from Heard 5716556 with a reasonable expectation of success based upon the use of these techniques within the related arts.
As no specific arguments are advanced beyond those addressed above, the examiner relies upon the response above without further comment.

This is a RCE of applicant's earlier Application.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 14, 2021